                                          Case 5:19-cv-00024-HE Document 33-15 Filed 08/29/19 Page 1 of 10
                                                                                         EXHIBIT 15


                                                                                                                April 01, 2017 through April 28, 2017
                                JPMorgan Chase Bank, N.A.
                                                                                                            Account Number:                         8161
                                P O Box 659754

                                San Antonio, TX 78265 - 9754



                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                         Web site:                            Chase.com
                                                                                                         Service Center:                  1-800-242-7338
                                00000196 DRE 662 211 12317 NNNNNNNNNNN   1 000000000 D2 0000             Deaf and Hard of Hearing:        1-800-242-7383

                                MIDAS INVESTMENTS LLC                                                    Para Espanol:                    1-888-622-4273

                                                                                                         International Calls:             1-713-262-1679




                                                                                                                                                           00001960101000000021
       *start*summary




                                                                    Chase Performance Business Checking
                      CHECKING SUMMARY




       *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            04/05                      Online Transfer From Chk ...8510 Transaction#: 6128626254

            04/06                      Online Transfer From Chk ...8510 Transaction#: 6132259001

            04/14                      Online Transfer From Chk ...8510 Transaction#: 6150887140



            04/28                      Fedwire Credit Via: Premier Community Bank/             6794 B/O: Sarang LLC Lake Oswego
                                       OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City, OK
                                       73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi= 1615 Nw 31St Imad:
                                       0428Gmqfmp01017788 Trn: 6378309118Ff

            Total Deposits and Additions
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              04/04                 04/04 Online Payment           9831 To Jay Hinrichs

              04/05                 04/05 Online Transfer To Chk ...7395 Transaction#: 6129425636

              04/06                 04/06 Payment To Chase Card Ending IN 7903

              04/06                 04/06 Online Transfer To Chk ...7395 Transaction#: 6132270650

              04/06                 04/06 Online Transfer To Chk ...7395 Transaction#: 6132282375

              04/06                 04/06 Online Transfer To Chk ...5639 Transaction#: 6132351457

              04/07                 04/07 Online Transfer To Chk ...8510 Transaction#: 6134803738

              04/07                 04/07 Online Transfer To Chk ...8510 Transaction#: 6134884079

              04/10                 04/08 Online Transfer To Chk ...7700 Transaction#: 6137067359

              04/10                 04/08 Online Transfer To Chk ...7700 Transaction#: 6137076990

              04/10                 04/10 Online Transfer To Chk ...7395 Transaction#: 6141112693

              04/11                 04/11 Online Transfer To Chk ...7395 Transaction#: 6142962103

              04/13                 04/13 Online Transfer To Chk ...7395 Transaction#: 6147233564
 *end*electronic withdrawal




                                                                                                                                          Page 1 of 2

                                                                                                                         Steely Subpoena 096
                                                   Case 5:19-cv-00024-HE Document 33-15 Filed 08/29/19 Page 2 of 10
                                                                                                     EXHIBIT 15

                                                                                                                                              April 01, 2017 through April 28, 2017


                                                                                                                                         Account Number:                           8161



   *start*electronic withdrawal




                                                                                                     (continued)
           ELECTRONIC WITHDRAWALS

               04/13                               04/13 Payment To Chase Card Ending IN 7903

               04/14                               04/14 Online Transfer To Chk ...7395 Transaction#: 6151488982

               04/18                               04/18 Online Transfer To Chk ...7395 Transaction#: 6159109689

               04/18                               04/18 Online Transfer To Chk ...7395 Transaction#: 6160155209

               04/19                               04/19 Online Transfer To Chk ...8510 Transaction#: 6161608570

               04/19                               04/19 Online Transfer To Chk ...8510 Transaction#: 6161613393

               04/19                               04/19 Online Transfer To Chk ...7395 Transaction#: 6161614724

               04/28                               04/28 Online Transfer To Chk ...5639 Transaction#: 6183990728

               04/28                               04/28 Online Transfer To Chk ...5639 Transaction#: 6183997155

               04/28                               04/28 Online Transfer To Chk ...5639 Transaction#: 6184000270

               Total Electronic Withdrawals
   *end*electronic withdrawal


*start*post overdraft and returned item message1




        The fees for this account are included in the fee information for account --------------                                                             8510.
*end*post overdraft and returned item message1


*start*daily ending balance2




                DAILY ENDING BALANCE




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                       Call or write us at the phone number or address

                  on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                  more information about a transfer listed on the statement or receipt.                        We must hear from you no later than 60 days after we sent you the FIRST

                  statement on which the problem or error appeared. Be prepared to give us the following information:

                                                     Your name and account number
                                                     The dollar amount of the suspected error
                                                     A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly.                      If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation .


                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                     Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                        If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you.                       For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                                JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                         Page 2 of 2

                                                                                                                                              Steely Subpoena 097
                                                        Case 5:19-cv-00024-HE Document 33-15 Filed 08/29/19 Page 3 of 10
                                                                                                       EXHIBIT 15


                                                                                                                             July 01, 2017 through July 31, 2017
                                             JPMorgan Chase Bank, N.A.
                                                                                                                         Account Number:                       8161
                                             P O Box 659754

                                             San Antonio, TX 78265 - 9754



                                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                                      Web site:                          Chase.com
                                                                                                                      Service Center:                1-800-242-7338
                                             00000164 DRE 662 211 21517 NNNNNNNNNNN   1 000000000 D2 0000             Deaf and Hard of Hearing:      1-800-242-7383


                                             MIDAS INVESTMENTS LLC                                                    Para Espanol:                  1-888-622-4273

                                                                                                                      International Calls:           1-713-262-1679




                                                                                                                                                                      00001640201000000022
        *start*after address message area1




        Important update on how your Chase Performance Business Checking or Chase Performance
        Business Checking with Interest account will work
        We need to clarify some of the information we shared with you in your last statement about the changes were making to

        how your Chase Performance Business Checking or Chase Performance Business Checking with Interest account will work.




        Starting August 27, 2017, you will be able to make unlimited electronic deposits and up to 250 other types of transactions

        (such as deposits at the branch and all debits) at no additional cost. There will still be a $.40 fee for each withdrawal and

        non-electronic deposit once you exceed 250.




        If you have any questions, please call the number on your statement.
        *end*after address message area1




       *start*summary




                      CHECKING SUMMARY                                           Chase Performance Business Checking




       *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            07/10                                   Online Transfer From Chk ...1096 Transaction#: 6358035039




            07/12                                   Fedwire Credit Via: Premier Community Bank/             6794 B/O: Sarang LLC Lake Oswego

                                                    OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City, OK

                                                    73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi= 1615 Nw 31St Imad:

                                                    0712Gmqfmp01013065 Trn: 5327409193Ff




            07/14                                   Online Transfer From Chk ...9953 Transaction#: 6369156229


            07/18                                   Online Transfer From Chk ...1096 Transaction#: 6376742122


            07/18                                   Online Transfer From Chk ...1096 Transaction#: 6376747053


            07/18                                   Online Transfer From Chk ...1096 Transaction#: 6376745455




            Total Deposits and Additions
*end*deposits and additions




                                                                                                                                                     Page 1 of 4

                                                                                                                                      Steely Subpoena 100
                                                   Case 5:19-cv-00024-HE Document 33-15 Filed 08/29/19 Page 4 of 10
                                                                                           EXHIBIT 15

                                                                                                                       July 01, 2017 through July 31, 2017


                                                                                                                   Account Number:                       8161



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               07/03                               07/01 Online Transfer To Chk ...8510 Transaction#: 6336656056




               07/12                               07/12 Online Transfer To Chk ...8307 Transaction#: 6362977576


               07/13                               07/13 Online Transfer To Chk ...8750 Transaction#: 6364726958


               07/13                               07/13 Online Transfer To Chk ...7395 Transaction#: 6364728173


               07/13                               07/13 Online Transfer To Chk ...7700 Transaction#: 6364758959


               07/13                               07/13 Online Transfer To Chk ...9080 Transaction#: 6364850846


               07/14                               07/14 Online Transfer To Chk ...7395 Transaction#: 6368646222




               07/17                               07/17 Online Transfer To Chk ...7395 Transaction#: 6374645208




               07/18                               07/18 Online Transfer To Chk ...8750 Transaction#: 6376219822


               07/18                               07/18 Online Transfer To Chk ...7700 Transaction#: 6376738770


               07/18                               07/18 Online Transfer To Chk ...1096 Transaction#: 6376742838




               07/18                               07/18 Online Transfer To Chk ...8750 Transaction#: 6377014808




               07/27                               07/27 Online Transfer To Chk ...8510 Transaction#: 6397977721


               07/27                               07/27 Online Transfer To Chk ...8510 Transaction#: 6397979523




               Total Electronic Withdrawals
   *end*electronic withdrawal


*start*post overdraft and returned item message1




        The fees for this account are included in the fee information for account --------------                                     8510.
*end*post overdraft and returned item message1


*start*daily ending balance2




                DAILY ENDING BALANCE




                                                                                                                                                Page 2 of 4

                                                                                                                       Steely Subpoena 101
                                                    Case 5:19-cv-00024-HE Document 33-15 Filed 08/29/19 Page 5 of 10
                                                                                                         EXHIBIT 15

                                                                                                                                       July 01, 2017 through July 31, 2017


                                                                                                                                  Account Number:                           8161



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                Call or write us at the phone number or address

                  on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                  more information about a transfer listed on the statement or receipt.                 We must hear from you no later than 60 days after we sent you the FIRST

                  statement on which the problem or error appeared. Be prepared to give us the following information:

                                              Your name and account number
                                              The dollar amount of the suspected error
                                              A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.




                                                                                                                                                                                         10001640202000000062
                  We will investigate your complaint and will correct any error promptly.               If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation .


                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                              Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                 If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you.                For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                  Page 3 of 4

                                                                                                                                                  Steely Subpoena 102
Case 5:19-cv-00024-HE Document 33-15 Filed 08/29/19 Page 6 of 10
                            EXHIBIT 15

                                                              July 01, 2017 through July 31, 2017


                                                          Account Number:                        8161




                     This Page Intentionally Left Blank




                                                                                       Page 4 of 4

                                                              Steely Subpoena 103
                                          Case 5:19-cv-00024-HE Document 33-15 Filed 08/29/19 Page 7 of 10
                                                                                         EXHIBIT 15


                                                                                                                 April 29, 2017 through May 31, 2017
                                JPMorgan Chase Bank, N.A.
                                                                                                             Account Number:                       8161
                                P O Box 659754

                                San Antonio, TX 78265 - 9754



                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                          Web site:                          Chase.com
                                                                                                          Service Center:                1-800-242-7338
                                00000197 DRE 662 211 15417 NNNNNNNNNNN   1 000000000 D2 0000              Deaf and Hard of Hearing:      1-800-242-7383

                                MIDAS INVESTMENTS LLC                                                     Para Espanol:                  1-888-622-4273

                                                                                                          International Calls:           1-713-262-1679




                                                                                                                                                          00001970201000000022
       *start*summary




                                                                    Chase Performance Business Checking
                      CHECKING SUMMARY




       *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            05/01                      Online Transfer From Chk ...7395 Transaction#: 6190640713

            05/03                      Online Transfer From Chk ...8510 Transaction#: 6196385918

            05/04                      Fedwire Credit Via: Premier Community Bank/             6794 B/O: USA Regrowth Fund LLC
                                       Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City,
                                       OK 73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi= 1423 Nw 31St Imad:
                                       0504Gmqfmp01010112 Trn: 4613609124Ff




            05/15                      Fedwire Credit Via: Premier Community Bank/             6794 B/O: Capital Concepts Northwest
                                       LLC Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma
                                       City, OK 73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi= 2209 NE 9th Imad:
                                       0515Gmqfmp01014920 Trn: 5773709135Ff

            05/15                      Online Transfer From Chk ...8510 Transaction#: 6224970467

            05/18                      Online Transfer From Chk ...7395 Transaction#: 6232671856

            05/18                      Online Transfer From Chk ...8510 Transaction#: 6232667335

            05/23                      Fedwire Credit Via: Premier Community Bank/             6794 B/O: USA Regrowth Fund LLC
                                       Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City,
                                       OK 73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi=                    619 Nw 34th
                                       2930 Tho Mas Imad: 0523Gmqfmp01014975 Trn: 5271709143Ff

            05/31                      Fedwire Credit Via: Premier Community Bank/             6794 B/O: USA Regrowth Fund LLC
                                       Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City,
                                       OK 73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi= 1423 Nw 31St Imad:
                                       0531Gmqfmp01016962 Trn: 6063709151Ff

            Total Deposits and Additions
*end*deposits and additions




                                                                                                                                         Page 1 of 4

                                                                                                                          Steely Subpoena 110
                                                   Case 5:19-cv-00024-HE Document 33-15 Filed 08/29/19 Page 8 of 10
                                                                                          EXHIBIT 15

                                                                                                                      April 29, 2017 through May 31, 2017


                                                                                                                   Account Number:                      8161



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               05/01                               04/29 Online Transfer To Chk ...7395 Transaction#: 6185658618

               05/01                               04/29 Online Transfer To Chk ...7395 Transaction#: 6185661485

               05/01                               04/29 Online Transfer To Chk ...8510 Transaction#: 6185664128

               05/01                               05/01 Online Transfer To Chk ...7395 Transaction#: 6190589722

               05/01                               05/01 Online Transfer To Chk ...7395 Transaction#: 6190591885

               05/01                               05/01 Online Transfer To Chk ...7395 Transaction#: 6190595968

               05/01                               05/01 Online Transfer To Chk ...7395 Transaction#: 6190601591

               05/01                               05/01 Payment To Chase Card Ending IN 7903

               05/01                               05/01 Online Transfer To Chk ...7395 Transaction#: 6190980473

               05/03                               05/03 Online Transfer To Chk ...7395 Transaction#: 6196369967

               05/03                               05/03 Online Transfer To Chk ...8510 Transaction#: 6196514771

               05/03                               05/03 Online Transfer To Chk ...8750 Transaction#: 6196585640

               05/03                               05/03 Online Transfer To Chk ...8750 Transaction#: 6196740841

               05/04                               05/04 Payment To Chase Card Ending IN 7903

               05/05                               05/05 Online Transfer To Chk ...5639 Transaction#: 6202030778

               05/05                               05/05 Online Transfer To Chk ...5639 Transaction#: 6202068002

               05/05                               05/05 Online Transfer To Chk ...7395 Transaction#: 6202289991

               05/05                               05/05 Online Transfer To Chk ...8510 Transaction#: 6202661084

               05/08                               05/08 Online Transfer To Chk ...7395 Transaction#: 6209132157

               05/08                               05/08 Online Transfer To Chk ...7395 Transaction#: 6209134084

               05/09                               05/09 Online Transfer To Chk ...7395 Transaction#: 6211381196

               05/15                               05/15 Payment To Chase Card Ending IN 7903

               05/15                               05/15 Online Transfer To Chk ...7395 Transaction#: 6225911224

               05/18                               05/18 Online Transfer To Chk ...7395 Transaction#: 6232662691

               05/18                               05/18 Payment To Chase Card Ending IN 7903

               05/19                               05/19 Online Transfer To Chk ...7395 Transaction#: 6235446602

               05/22                               05/22 Online Transfer To Chk ...7395 Transaction#: 6239985321



               05/24                               05/24 Online Transfer To Chk ...8510 Transaction#: 6245358259

               05/24                               05/24 Payment To Chase Card Ending IN 7903

               05/26                               05/26 Online Transfer To Chk ...7395 Transaction#: 6250850015

               05/31                               05/31 Online Transfer To Chk ...9080 Transaction#: 6259961257

               05/31                               05/31 Online Transfer To Chk ...9080 Transaction#: 6259965553

               05/31                               05/31 Payment To Chase Card Ending IN 7903



               05/31                               05/31 Online Transfer To Chk ...8510 Transaction#: 6260782238

               Total Electronic Withdrawals
   *end*electronic withdrawal


*start*post overdraft and returned item message1




        The fees for this account are included in the fee information for account --------------                                     8510.
*end*post overdraft and returned item message1


*start*daily ending balance2




                DAILY ENDING BALANCE




                                                                                                                                               Page 2 of 4

                                                                                                                       Steely Subpoena 111
                                                    Case 5:19-cv-00024-HE Document 33-15 Filed 08/29/19 Page 9 of 10
                                                                                                         EXHIBIT 15

                                                                                                                                       April 29, 2017 through May 31, 2017


                                                                                                                                  Account Number:                           8161



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                Call or write us at the phone number or address

                  on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                  more information about a transfer listed on the statement or receipt.                 We must hear from you no later than 60 days after we sent you the FIRST

                  statement on which the problem or error appeared. Be prepared to give us the following information:

                                              Your name and account number
                                              The dollar amount of the suspected error
                                              A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.




                                                                                                                                                                                         10001970202000000062
                  We will investigate your complaint and will correct any error promptly.               If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation .


                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                              Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                 If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you.                For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                  Page 3 of 4

                                                                                                                                                  Steely Subpoena 112
Case 5:19-cv-00024-HE Document 33-15 Filed 08/29/19 Page 10 of 10
                             EXHIBIT 15

                                                              April 29, 2017 through May 31, 2017


                                                           Account Number:                       8161




                      This Page Intentionally Left Blank




                                                                                       Page 4 of 4

                                                               Steely Subpoena 113
